FILED
                                                                                                 DEC 302009
                                    UNITED STATES DISTRICT COURT                           Clerk, U.S. District and
                                    FOR THE DISTRICT OF COLUMBIA                             Bankruptcy Courts


      James B. Crawford,                                   )
                                                           )
                     Petitioner,                           )

             v.
                                                           )
                                                           )         Civil Action No.
                                                                                              09 2447
                                                           )
      D.B. Drew, Warden,                                   )
                                                           )
                     Respondent.                           )


                                         MEMORANDUM OPINION

             Before the court is the petitioner's pro se petition for a writ of habeas corpus and

      application to proceed in forma pauperis. The application will be granted for the purposes of this

      decision, and the petition will be dismissed for lack of jurisdiction.

             Petitioner is a prisoner under sentence imposed after a jury trial in 1987 by the Superior

      Court for the District of Columbia. Now confined at the United States Penitentiary in Coleman,

      Florida, he alleges that he was convicted on insufficient evidence, that he had ineffective

      assistance of counsel, that judicial bias tainted his trial, and that his conviction was infected with

      other procedural irregularities. See Pet.   ~~   12-13.

             Collateral challenges to sentences imposed by the Superior Court must be brought in that

      court under D.C. Code § 23-110. See Blair-Bey v. Quick, 151 F.3d 1036, 1042 (D.C. Cir. 1998)

      (§ 23-110 is exclusive remedy for such challenges). "An application for a writ of habeas corpus

      in behalf of a prisoner who is authorized to apply for relief by motion [under § 23-110] shall not

      be entertained by ... any Federal ... court if it appears ... that the Superior Court has denied

      him relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the



                                                           2


I~\
legality of his detention." D.C. Code § 23-110(g). Unlike other prisoners convicted in state

courts or those convicted in a United States District Court, "District of Columbia prisoner[s]

ha[ ve] no recourse to a federal judicial forum [under either Section 2254 or Section 2255] unless

[it is shown that] the local remedy is inadequate or ineffective to test the legality of his

detention." Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986) (internal footnote and

quotation marks omitted); see Byrd v. Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) ("In order

to collaterally attack his sentence in an Article III court a District of Columbia prisoner faces a

hurdle that a federal prisoner does not.")

        Generally,"[s]ection 23-110 has been found to be adequate and effective because it is

coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992); accord

Blair-Bey v. Quick, 151 F.3d at 1042 (describing § 23-110 remedy as "analogous to 28 U.S.c.

§ 2255 for prisoners sentenced in D.C. Superior Court who wished to challenge their conviction

or sentence.").

              In determining whether the local remedy is 'inadequate or ineffective,' we
      are guided by judicial interpretations ofthe statutory provisions enabling federal
      prisoners to challenge their convictions. The federal and local statutes are nearly
      identical in language, and functionally they are equivalent. The remedy now
      available to District of Columbia prisoners was patterned after that conferred upon
      federal prisoners, and both remedies are commensurate with habeas corpus. That
      judges of the Superior Court do not have the tenure and salary protection afforded
      federal judges does not call for a different conclusion. "[T]he judges of the
      Superior Court ofthe District of Columbia must be presumed competent to decide
      all issues, including constitutional issues, that routinely arise in the trial of
      criminal cases."

Garris v. Lindsay, 794 F.2d at 726 (quoting Swain v. Pressley, 430 U.S.372, 382-83 (1977»

(footnotes omitted). The mere denial of relief by the local courts does not render the local

remedy inadequate or ineffective. Garris v. Lindsay, 794 F.2d at 727; Charles v. Chandler, 180

F.3d 753, 756-58 (6th Cir. 1999) (citing cases); Wilson v. Office a/the Chairperson, 892 F. Supp.

277,280 (D.D.C. 1995).

                                                   2
        The petition does not indicate whether the petitioner has sought relief through a motion

under § 23-110. In any case, the petition does not claim that a motion under § 23-110 is

inadequate or ineffective to test the legality of petitioner's detention. Accordingly, this habeas

petition will be dismissed for lack of jurisdiction.

        A separate order accompanies this mem_)I"